 328DECISIONSOF NATIONALLABOR RELATIONS BOARDNew Truck Transport,Inc.andThomas O'Hearon andJames JohnsonandWilliam Shuff and ClaudinoRivera. Cases 28-CA-1699 and 28-CA-1761March 12, 1973SUPPLEMENTALDECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn September 22, 1969, the National LaborRelationsBoard issued its Decision and Order'adopting the Trial Examiner's 2 Decision in which hedirected,inter alia,that the Respondent make wholeThomas A. O'Hearon, James C. Johnson, Henry M.Chayrez, William O. Shuff, and Claudino Rivera forlossof pay suffered by them by reason of theRespondent's discrimination against them. On May11, 1971, the United States Court of Appeals for theNinth Circuit entered its judgment, enforcing in fullthe backpay provisions of the Board's Order. Acontroversy having arisen over the amounts ofbackpay due under the terms of the Board's Order,as enforced by the court, the Acting RegionalDirector for Region 28, on October 18, 1972, issuedand duly served upon the Respondent a BackpaySpecification andNotice of Hearing alleging theamounts of backpay due the discriminatees undertheBoard'sOrder and notifying the Respondentthat, pursuant to Section 102.54 of the Board's Rulesand Regulations, Series 8, as amended, the Respon-dent shall,within 15 days from the date of thespecification, file an answer to the specification. TheRespondent failed to file such an answer.Thereafter, on December 7, 1972, counsel for theGeneral Counsel filed directly with the Board aMotion for Summary Judgment on the pleadings andissuance of a Board Order and Decision. Subse-quently, on December 19, 1972, the Board issued anOrder transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'smotion should not be granted. Respondent failed tofile a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-1178 NLRB 5452The titleof "Trial Examiner"was changed to "Administrative Lawtions, Series 8, as amended, provides in pertinent partas follows:(a) . . . The respondent shall, within 15 daysfrom the service of the specification, if any, file ananswer thereto . . . .(c) . . . If the Respondent fails to file anyanswer to the specification within the timeprescribed by this section, the Board may, eitherwith or without taking evidence in support of theallegations of the specification and without noticeto the respondent, find the specification to be trueand enter such order as may be appropriate.The Backpay Specification, issued and served ontheRespondent on October 18, 1972, specificallystates that the Respondent shall, within 15 days fromthe date of the specification, file with the RegionalDirector for Region 28 an answer to the specificationand that, if the answer fails to deny the allegations ofthe specification in the manner required under theBoard's Rules and Regulations and the failure to doso is not adequately explained, such allegations shallbe deemed to be admitted to be true and theRespondent shall be precluded from introducing anyevidence controverting them.According to theMotion for Summary Judgment, the Respondentfailed to file an answer to the specification which wasdue 15 days from October 18, 1972, and as ofDecember 5, 1972, the date of the Motion forSummary Judgment, the Respondent had filed noanswer with the Regional Director and has notindicated that it would file an answer. The Respon-dent also failed to file a response to the Notice ToShow Cause and, therefore, the allegations of theMotion for Summary Judgment stand uncontrovert-ed. Since the Respondent has failed to file an answerto the specification and has offered no explanationfor its failure to do so, in accordance with Section102.54 of the Board's Rules and Regulations, theallegations of the specification are deemed to beadmitted to be true and so found by the Boardwithout taking evidence in support of the saidallegations.Accordingly, on the basis of the allegations of thespecification which are accepted as true, the Boardfinds the facts as set forth therein, concludes that thenet backpay due each of the discriminatees, ThomasA. O'Hearon, James C. Johnson, Henry J. Chayrez,William O. Shuff, and Claudino Rivera, is as statedin the computations of the specification and ordersthe payment thereof by the Respondent to eachdiscriminatee.Judge" effectiveAugust 19, 1972.202 NLRB No. 27 NEW TRUCK TRANSPORT, INC.329ORDERtheir names, plus interest accrued at the rate of 6percent per annum to be computed in the mannerPursuant to Section 10(c) of the National Laborspecified inIsis Plumbing & Heating Co.,138 NLRBRelationsAct, as amended, the National Labor716,untilpayment of all backpay due, less taxRelationsBoard hereby orders that Respondent,withholdings required by Federal and state laws:New Truck Transport, Inc., its officers, agents,successors, and assigns, shall make whole each of theThomas A. O'Hearon$836.28discriminatees,Thomas A. O'Hearon, James C.James C. Johnson$420.75Johnson, Henry M. Chayrez, William O. Shuff, andHenry M. Chayrez$573.90Claudino Rivera, the employees named below, byWilliam O. Shuff$483.09payment to them of the amounts set forth adjacent toClaudino Rivera$374.46